Cole, J.
Appellant was indicted for selling and delivering, in a store-house fitted up and kept by him, to a slave, spirituous liquor, without the consent in writing of the owner, overseer or employer of the slave.
The indictment alleges that he committed the act on the night of the eleventh of September, 1856.
He was found guilty and sentenced on the 5th of December, 1856, to imprisonment in the parish jail for one year, a fine of five hundred dollars and costs of prosecution.
It does not appear from the record under what particular Act he was indicted ; but on the 19th March, 1851, an Act was passed by the Legislature relative to offences of the same character as that set forth in the indictment, and all laws on the same subject-matter were repealed without any saving clause as to prosecutions already commenced. Sess. Acts of 1857, p. 183.
This repeal operates as a pardon for the accused. State v. King, 12th An. p. 593.
No hill of exceptions, statement of facts, nor assignment of error has been mado in this court, nevertheless we feel bound to notice this fatal objection to the affirmance of the judgment.
It is our duty to notice, ex officio, the repeal of laws.
The motion to dismiss is, therefore, overruled.
It is, therefore, ordered, adjudged and decreed, that the verdict of the jury and the judgment of the court thereon be avoided and reversed, and that appellant be discharged.